Title: James Madison to William Beach Lawrence, 1 August 1828
From: Madison, James
To: Lawrence, William Beach


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                Augt. 28
                            
                        
                        
                        It seems [ ] from Docr. [ ] Patterson of Philada. [ ] his acceptance of the chair of
                            professor of [Nat.]: Philos: in the University of Virga. I hasten to give you the information, that it may have the proper
                            effect on your communications with Mr. Ritchie, as authorized by my last letter. Notwithstanding the high recommendations
                            of the latter, it was thought proper to make sure of Dr. Patterson, whose qualifications & character rendered him
                            a valuable acquisition to the University.
                        I have heard nothing from you on the subject of Mr. Ritchie since you were requested to ascertain his
                            disposition toward the professorship in question; and hope that whatever that may have been, the step taken here, as it
                            can incur
                        
                            
                                
                            
                        
                    